Title: To Alexander Hamilton from Caleb Swan, 24 April 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia April 24 1800.
          
          Since writing to you on the 21. and 22d. instants more bills from Natchez have been presented for payment, the amount of those I am already advised of is 11.960. dollars.
          It is with reluctance that I trouble you on the occasion, Advice however from some quarter or other is absolutely necessary, and I know not where I can seek it with more propriety than from your self. I am unwilling the bills should be protested, and afraid to pay them.
          The bill business is not within the limits of my instructions, and has always been transacted under the Authority of a special letter from the secretary of war, but I am not satisfied that there is any authority Competent to negociate for the dead.
          There is no doubt but the money has been paid for these bills, nor of the application of it to the payment of the troops. But there seems to be a necessity for the special interposition of the highest power to enable me to pay them with safety.
          I have the honor to be with the Highest Respect Sir Your most Obt Sert
          
            C: Swan PM Genl.
          
          General Hamilton
        